DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the amendments received after a Non-Final Rejection on 19 July 2022. Claims 1-7 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Errico et al. (International Publication WO 2018/183314) in view of Lower (U.S. Patent RE. 33,348).
Regarding claims 1-2 and 4, Errico et al. disclose (as to part of claim 1) a bone locking system (i.e. system defined by 20, 40, and 60) capable of joining a plurality of broken bone fragments (see paragraph 004) comprising at least one self-tapping nut (20, see 033 referring to the nut being capable of cutting into bone tissue), the self-tapping nut being of a cylindrical structure (see Figures 1A and 1B), the self-tapping nut having an outside surface (i.e. surface defining 26) that includes an external threading portion (26), the self-tapping nut having an inside surface (i.e. surface defining 10) that includes an internal threading portion (i.e. portion of 14 defined from the bottom of 12 to 24 as best seen in Figure 1B), the inside surface of the self-tapping nut being provided with a tool portion (12), the self-tapping nut being positionable, as being embedded, in a cortical bone portion of each of the broken bone fragments (see paragraph 033); and at least one fixing bolt (60), which corresponds to the internal threading portion of the self-tapping nut (see paragraph 033), the fixing bolt being screwed into and fixed in the self-tapping nut to join each of the broken bone fragments (see paragraph 004), wherein the tool portion of the self-tapping nut comprises threading (i.e. portion of 14 defined from the bottom of 12 to 22 as best seen in Figure 1B) formed in the inside surface of the self-tapping nut and extending to an end (22) of the self-tapping nut, the tool portion comprising internal notches (i.e. lobes, see Figure 1A and 1B, and paragraph 031) formed in the threading such that the notches define a hole (i.e. a lobe-shaped hole, see Figure 1A) of the tool portion that has a predetermined shape (i.e. hexolobular, see paragraph 031), wherein the threading of the tool portion of the self-tapping nut is identical to the internal threading portion of the self-tapping nut (see paragraph 032 referring to the threading extending from one end of the nut to the other, there is nothing disclose to indicate that the threading changes along the length), wherein (as to claim 2) the tool portion capable of being formed as a star-shaped hole (see paragraph 031), and the tool portion is provided for a star-shaped tool (40) to rotate the self-tapping nut, and wherein (as to claim 4) each of the broken bone fragments comprises a spinal bone (see Figures 2A-3C, and paragraphs 002-004) (see Figures 1A-5B, and paragraphs 002-044).
Errico et al. disclose the claimed invention except for wherein (as to the remainder of claim 1) the self-tapping nut is formed with at least one tapping notch being in the external threading portion, the tapping notch receiving bone chips generated by tapping in screwing the self-tapping nut into each of the broken bone fragments so as to have the self-tapping nut securely embedded in each of the broken bone fragments.
	Lower teaches the use of a bone locking system (see Figure 1) capable of joining
a plurality of broken bone fragments (see Figures 6 and 7) comprising at least one self-
tapping nut (5), the self-tapping nut being of a cylindrical structure (see Figure 3), the
self-tapping nut having an outside surface (i.e. surface defining 10) that includes an
external threading portion (i.e. portion defining 10), with at least one tapping notch
(50/50a), the self-tapping nut capable of being positionable, as being embedded, in a
cortical bone portion of each of the broken bone fragments (see Figure 4), the tapping
notch capable of receiving bone chips generated by tapping in screwing the self-tapping
nut into each of the broken bone fragments so as to have the self-tapping nut securely
embedded in each of the broken bone fragments (See column 4, lines 52-58); and at
least one fixing bolt (2) (see Figures 1-7, and column 9, line 17 — column 6, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Errico et al. with wherein the self-tapping nut is formed with at least one tapping notch being in the external threading portion, the tapping notch receiving bone chips generated by tapping in screwing the self-tapping nut into each of the broken bone fragments so as to have the self-tapping nut securely embedded in each of the broken bone fragments in view of Lower in order to provide a well-known, obvious means for cutting into cortical bone and providing a feature for bone chip removal.
Regarding claims 5 and 7, Errico et al. disclose (as to part of claim 5) a bone locking method for joining a plurality of broken bone fragments (see paragraph 004) comprising hole drilling, in which a guide device (e.g. burr, awl, drill, etc.) is used in forming, through drilling, at least one mounting cavity (see Figure 3C) in each of the broken bone fragments (i.e. a burr, awl, or drill acts as a guide device in that it is used to form an opening for use in guiding a self-tapping nut), each mounting cavity being not penetrating through each of the bone fragments (see Figure 3C, and paragraph 034); self-tapping nut screwing, in which a self-tapping nut (20, see 033 referring to the nut being capable of cutting into bone tissue) is screwed into and fixed in the mounting cavity (see paragraph 035), the self-tapping nut being embedded in a cortical bone portion of each broken bone fragment (see paragraph 033), the self-tapping nut being of a cylindrical structure (see Figures 1A and 1B), the self-tapping nut having an outside surface (i.e. surface defining 26) that includes an external threading portion (26), the self-tapping nut having an inside surface (i.e. surface defining 10) that includes an internal threading portion (i.e. portion of 14 defined from the bottom of 12 to 24 as best seen in Figure 1B), the inside surface of the self-tapping nut being provided with a tool portion (12) at an upper end (22) thereof, the tool portion being provided for a tool (40) to rotate the self-tapping nut, wherein the tool portion of the self-tapping nut comprises threading (i.e. portion of 14 defined from the bottom of 12 to 22 as best seen in Figure 1B) formed in the inside surface of the self-tapping nut and extending to the upper end of the self-tapping nut, the tool portion comprising internal notches (i.e. lobes, see Figure 1A and 1B, and paragraph 031) formed in the threading such that the notches define a hole (i.e. a lobe-shaped hole, see Figure 1A) of the tool portion that has a predetermined shape (i.e. hexolobular, see paragraph 031), wherein the threading of the tool portion of the self-tapping nut is identical to the internal threading portion of the self-tapping nut (see paragraph 032 referring to the threading extending from one end of the nut to the other, there is nothing disclose to indicate that the threading changes along the length); and bolt screwing and fixing, in which at least one fixing bolt (60) is screwed into and fixed in the self-tapping nut fixed in the mounting cavity to join each of the broken bone fragments, the fixing bolt corresponding to the internal threading portion of the self-tapping nut (see paragraph 033), and wherein (as to claim 7) each of the broken bone fragments comprises a spinal bone (see Figures 2A-3C, and paragraphs 002-004) (see Figures 1A-5B, and paragraphs 002-044).
Errico et al. disclose the claimed method except for wherein (as to the remainder of claim 5) the self-tapping nut is formed with at least one tapping notch being in the external threading portion, the tapping notch receiving bone chips generated by tapping in screwing the self-tapping nut into each of the broken bone fragments so as to have the self-tapping nut securely embedded in each of the broken bone fragments.
	Lower teaches the use of a bone locking system (see Figure 1) capable of joining
a plurality of broken bone fragments (see Figures 6 and 7) comprising at least one self-
tapping nut (5), the self-tapping nut being of a cylindrical structure (see Figure 3), the
self-tapping nut having an outside surface (i.e. surface defining 10) that includes an
external threading portion (i.e. portion defining 10), with at least one tapping notch
(50/50a), the self-tapping nut capable of being positionable, as being embedded, in a
cortical bone portion of each of the broken bone fragments (see Figure 4), the tapping
notch capable of receiving bone chips generated by tapping in screwing the self-tapping
nut into each of the broken bone fragments so as to have the self-tapping nut securely
embedded in each of the broken bone fragments (See column 4, lines 52-58); and at
least one fixing bolt (2) (see Figures 1-7, and column 9, line 17 — column 6, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the method of Errico et al. with wherein the self-tapping nut is formed with at least one tapping notch being in the external threading portion, the tapping notch receiving bone chips generated by tapping in screwing the self-tapping nut into each of the broken bone fragments so as to have the self-tapping nut securely embedded in each of the broken bone fragments in view of Lower in order to provide a well-known, obvious means for cutting into cortical bone and providing a feature for bone chip removal.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Errico et al. (International Publication WO 2018/183314) in view of Lower (U.S. Patent RE. 33,348), as applied to claims 1 and 5 above respectively, further in view of Baker et al. (U.S. Patent 5,569,251).
	Regarding claim 3, Errico et al. disclose the use of the at least one tapping nut and the at least one fixing bolt in conjunction with a bone plate (see paragraph 038).
	Errico et al. in view of Lower disclose the claimed invention except for wherein the bone plate is formed with a plurality of fixing holes, wherein the fixing bolts penetrate each of the fixing holes and are screwed into and fixed to the self-tapping nut to apply force to tightly clamp the bone plate to join each of the broken bone fragment.
Baker et al. teaches the use of a bone locking system (10) capable of joining a plurality of broken bone fragments (e.g. fragments defined by 18, see Figure 2) comprising at least one nut (14), the nut having an outside surface (16) that includes an external threading portion (see Figure 2), the nut having an inside surface (i.e. surface defining 24) that includes an internal threading portion (22), the nut capable of being positionable, as being embedded, in each of the broken bone fragments (see Figure 2); and at least one fixing bolt (24), which corresponds to the internal threading portion of the nut (see Figure 2), the fixing bolt being screwed into and fixed in the nut and capable of joining each of the broken bone fragments, wherein the system further comprises a bone plate (12), the bone plate being formed with a plurality of fixing holes (36), wherein the fixing bolts penetrate each of the fixing holes and are screwed into and fixed to the nut to apply a force to tightly clamp the bone plate to join each of the broken bone fragments (see column 3, line 51-65) (see Figures 1-2, and column 2, line 35 – column 3, line 65).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Errico et al. in view of Lower with wherein the bone plate is formed with a plurality of fixing holes, wherein the fixing bolts penetrate each of the fixing holes and are screwed into and fixed to the self-tapping nut to apply force to tightly clamp the bone plate to join each of the broken bone fragment in view of Baker et al. in order to provide a well-known obvious means for fracture fixation.
Regarding claim 6, Errico et al. disclose the use of the at least one tapping nut and the at least one fixing bolt in conjunction with a bone plate (see paragraph 038).
	Errico et al. in view of Lower disclose the claimed method except for a step of bone plate disposing, wherein the step of bone plate disposing is performed after the step of self-tapping nut screwing and before the step of bolt screwing and fixing, the step of bone plate disposing comprising disposing at least one bone plate on each of the broken bone fragments, the bone plate being formed with a plurality of fixing holes, numbers of the mounting cavity and the self-tapping nut being in multiplicity, each mounting cavity corresponding, in position, to each of the fixing holes; the step of bolt screwing and fixing further comprising penetrating a fixing bolt of a plurality of fixing bolts through each fixing hole for being screwed into and fixed in each of the self-tapping nuts located in each mounting cavity to apply a force to tightly clamp the bone plate to joint each of the broken bone fragments, each fixing bolt corresponding to each internal threading portion of each self-tapping nut.
Baker et al. teaches the use of a bone locking system (10) capable of joining a plurality of broken bone fragments (e.g. fragments defined by 18, see Figure 2) comprising nut screwing, in which at least one nut (14) is screwed into and fixed in a mounting cavity (see column 3, lines 51-54), the nut having an outside surface (16) that includes an external threading portion (see Figure 2), the nut having an inside surface (i.e. surface defining 24) that includes an internal threading portion (22), the nut capable of being positionable, as being embedded, in each of the broken bone fragments (see Figure 2); bolt screwing and fixing, in which at least one fixing bolt (24) is screwed into and fixed in the nut, the at least one fixing bolt corresponding to the internal threading portion of the nut (see Figure 2), the fixing bolt being screwed into and fixed in the nut and capable of joining each of the broken bone fragments; and bone plate disposing, in which a bone plate (12) is disposed after the nut and before the bolt, the bone plate being formed with a plurality of fixing holes (36), wherein the fixing bolts penetrate each of the fixing holes and are screwed into and fixed to the nut to apply a force to tightly clamp the bone plate to join each of the broken bone fragments (see column 3, line 51-65) (see Figures 1-2, and column 2, line 35 – column 3, line 65).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Errico et al. in view of Lower with a step of bone plate disposing, wherein the step of bone plate disposing is performed after the step of self-tapping nut screwing and before the step of bolt screwing and fixing, the step of bone plate disposing comprising disposing at least one bone plate on each of the broken bone fragments, the bone plate being formed with a plurality of fixing holes, numbers of the mounting cavity and the self-tapping nut being in multiplicity, each mounting cavity corresponding, in position, to each of the fixing holes; the step of bolt screwing and fixing further comprising penetrating a fixing bolt of a plurality of fixing bolts through each fixing hole for being screwed into and fixed in each of the self-tapping nuts located in each mounting cavity to apply a force to tightly clamp the bone plate to joint each of the broken bone fragments, each fixing bolt corresponding to each internal threading portion of each self-tapping nut in view of Baker et al. in order to provide a well-known obvious method and means for fracture fixation.
Response to Arguments
The applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775